Hooker, J.
The plaintiff claims to have been injured upon a sidewalk, for which she recovered a judgment for $1,000, and the defendant has appealed. There are many assignments of error, which we have found it necessary to examine and consider, but, with one or two exceptions, it would be unprofitable to discuss them, as most questions raised are covered by former decisions.
*30The question asked plaintiff concerning her marital relations was opposed to public policy, and an answer was, therefore, properly excluded. 1 Greenl. Ev. §§ 333-335, 344.
Complaint is made of the refusal to give the defendant’s third request, but it seems to have been substantially covered by the charge, which we have frequently said was a better practice that to give disconnected requests. Aikin v. Weckerly, 19 Mich. 501; Fisher v. People, 20 Mich. 144; Kimball & Austin Manfg. Co. v. Vroman, 35 Mich. 330 (24 Am. Rep. 558); Marquette, etc., R. Co. v. Marcott, 41 Mich. 439 (2 N. W. 795).
The conclusion of the charge was as follows:
“Now, gentlemen, I wish to add one word. The city is bound to make safe all of its sidewalks. How often an inspector shall pass over the walk, what efforts he shall make to ascertain their condition, is left without an arbitrary rule. They ought to be reasonably efficient, and, above all things pertaining to that subject, the inspector must be competent. He must be so competent that he can tell whether a walk is in repair or not in repair, and whether it is reasonably safe to pass upon or not safe. In this case there are some funny things. Men come here,— city’’ officers, — and swear that the walk was perfectly safe, and go right along and repair it, and keep repairing it, and almost immediately rebuild it. These things may be considered by you in this case as affecting the thoroughness and competency of these inspectors. ”
It is claimed for the defendant that this misstated the testimony upon the subject of repairs, and laid down too strict a rule as to the obligation of the city in regard to the condition and inspection of the walk, and that it was an improper expression of opinion upon the merits of the case, having a tendency to prejudice the juiy. We think this paragraph in the nature of an addendum should have been omitted. Without saying that a circuit judge may not discuss the testimony in his charges, such discussions should not be of a character to create a prejudice. See 3 Comp. Laws 1897, § 10243, and note. We think such *31was the tendency here, and that the implication that the testimony of the defendant’s witnesses was inconsistent with their admitted conduct was strong. The statement that the city must make safe all its sidewalks, standing alone, was too stringent a rule. This was qualified in the charge, however.
We feel constrained to reverse the judgment. A new trial is ordered.
The other Justices concurred.